                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION AT CLEVELAND

IN RE                                                  Case No. 19-14906-jps
                                                       CHAPTER 13
JEFFREY S. CARMAN
GLENDA CARMAN                                          JUDGE JESSICA PRICE SMITH

        DEBTOR(S)                                      OBJECTION TO AMENDED PROOF OF
                                                       CLAIM 3-1 FILED BY CREDITOR U.S.
                                                       BANK NATIONAL ASSOCIATION AS
                                                       TRUSTEE

        Debtors Jeffrey and Glenda Carman object to the Amended Proof of Claim 3-1 (the

“Claim”) filed by U.S. Bank National Association as Trustee for Adjustable Rate Mortgage Trust

2005-5 Mortgage Backed Pass-Through Certificates, Series 2005-5 (hereinafter the “Creditor”)

        In support of their objection, Debtors state the following:

        1.      Creditor filed the Amended Proof of Claim on January 22, 2020 (Claim No. 3-1)

        2.      The Claim lists a secured claim balance owed to the Creditor in the amount of

$113,402.68 and an amount necessary to cure any default as of the date of Debtors’ petition in

the amount of $7,841.33. ​See ​Claim at p. 2.

        3.      The pre-petition arrearage claim includes a purported escrow shortage as of the

date of the filing of Debtors’ petition of $765.43. ​See ​Claim at p. 4.

        4.      Debtors have reviewed the original filed claim along with all documentation

Creditor provided in support of the Claim. After reviewing all documents, Debtors object to

both the total secured claim amount of $113,202.68 and the total pre-petition arrearage claim of

$7,841.33 as both figures are inaccurate based on Creditor’s own documentation.




19-14906-jps       Doc 35     FILED 04/03/20        ENTERED 04/03/20 17:39:22      Page 1 of 4
       Claimant attached a total of 58 pages of documents to the Claim. Page 15 of 58 is an

“Off-Scheduled Escrow Statement”, dated August 12, 2019, which lists an escrow ​surplus in the

amount of $2751.53. Furthermore, this mortgage was modified (See pages 18-29 of POC), and

the plain language of that modification states that $51,314.19 of the principal balance was

deferred, and was forgiven in increments of 1/3 ($17,104.73) on 5/1/2017, 5/1/2018, and

                             ​ laimants own payment records reflect that the account was
5/1/2019. ​See POC, page 20. C

current as of July 1, 2017. ​See POC page 5. ​The first two installments of debt forgiveness

should have been credited but were not.       Accordingly, Claimant’s total claim amount of

$113,402.68 and deferred balance of $51,314.19 are each overstated by $34,209.48.           The

Debtors state that the secured claim balances should be $79,193.22 with a corrected deferred

balance of $17,104.73.

       In addition to the secured claim figures being incorrect, Debtors have reviewed the

escrow shortages and pre-petition figures. Claimant’s pre-petition arrearage of $7,841.33, after

removing the incorrect escrow shortage of $765.43, and adding in the escrow surplus of

$2,751.53, is actually $4,324.37.

       Debtors would request an evidentiary hearing be held as necessary should Creditor file an

Objection to Debtors’ Objection.

       WHEREFORE Debtors Jeffrey Carman and Glenda Carman respectfully request that the

Claim of Creditor U.S. Bank National Association as Trustee for Adjustable Rate Mortgage

Trust 2005-5 Mortgage Backed Pass-Through Certificates, Series 2005-5 be partially disallowed

in the amount of $34,209.48 as to Creditor’s Secured Claim, be partially disallowed in the




19-14906-jps     Doc 35     FILED 04/03/20      ENTERED 04/03/20 17:39:22          Page 2 of 4
amount of $3,516.96 as to the pre-petition arrearage claim, be allowed in the amount of a secured

claim in the amount of $79,193.20, be allowed in the amount of a pre-petition arrearage claim of

$4,324.37, and for all other relief this Court may deem just and proper.

                                             Respectfully submitted,

Date: April 3, 2020                          /s/Brian D. Flick, Esq.
                                             Brian D. Flick, Esq. (0081605)
                                             Marc E. Dann (0039425)
                                             DannLaw
                                             PO Box 6031040
                                             Cleveland, OH 44103
                                             216/373-0539
                                             216/373-0536 - fax
                                             notices@dannlaw.com

                                             William C. Behrens (0093031)
                                             Of Counsel
                                             DannLaw
                                             PO Box 6031040
                                             Cleveland, OH 44103
                                             216/373-0539
                                             216/373-0536 - fax
                                             notices@dannlaw.com
                                             Attorneys for Debtor




19-14906-jps      Doc 35    FILED 04/03/20       ENTERED 04/03/20 17:39:22         Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby that on April 3, 2020, a copy of the foregoing Objection to Claim were sent
electronically via the Court’s CM/ECF system to the following registered ECF participants
electronically through the Court’s Electronic System at the email address registered with the
Court:

US Trustee’s Office ​Trustee@usdoj.gov

Lauren A. Helbling ​lauren@helblinglpa.com​lhelbling@ecf.epiqsystems.com

Chris E. Manolis, Esq. counsel for Creditors at ​cmanolis@logs.com

PRA Receivables Management, at ​claims@recoverycorp.com

And by regular U.S. mail, postage prepaid on:

Debtors, and all Creditors in attached Matrix.


                                                   /s/Brian D. Flick, Esq.
                                                   Brian D. Flick, Esq. #0081605
                                                   DannLaw




19-14906-jps      Doc 35    FILED 04/03/20       ENTERED 04/03/20 17:39:22         Page 4 of 4
